Citation Nr: 1533941	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left leg (thigh) injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the U.S. Army from March 1992 to August 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which adjudicated the claim as brokered work.  

A videoconference hearing was held before the undersigned in June 2015.  A transcript of said hearing has been associated with the record.  At the videoconference hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

During his June 2015 videoconference hearing before the undersigned, the Veteran testified that during the preceding year he was "starting to get troubles in my right, pain in my right hip, basically" due to "compensat[ing] for the left leg with my right leg."  As will be shown below, the Board is granting the Veteran's claim for service connection for a left leg (thigh) injury.  Because the issue of entitlement to service connection for a right hip disability (to include as secondary to the Veteran's service-connected left leg (thigh) injury has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (2014).  



FINDING OF FACT

The totality of the evidence of record indicates that it is at least as likely as not that the Veteran's left leg (thigh) injury is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left leg (thigh) injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in the development of their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is granting the Veteran's claim for service connection for a left leg (thigh) injury.  This decision constitutes a full grant of the benefit sought on appeal.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.  

B.  Law and Analysis

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's soft-tissue injury to his left thigh (assessed as an injury to Muscle Group (MG) XXIII) is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a) (West 2014).  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when:  (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.

The Veteran's service treatment records (STRs) include a May 1999 "Statement of Medical Examination and Duty Status" which indicated that the Veteran was examined at Womack Army Medical Center, Fort Bragg, North Carolina, on May 3, 1999, for a jump injury to the left hip.  X-ray examination of the left femur showed no evidence of a fracture, inflammatory, or neoplastic change.  The soft tissues were normal in appearance.  The left hip injury was found to have been incurred in the line of duty (LOD).  

The Veteran's STRs are incomplete.  In September 2008, the Veteran's STRs were requested from VA's St. Louis, Missouri, Records Management Center (RMC) by the Phoenix RO.  The RMC replied "STR is a no record at RMC.  However, we have conducted several searches of our facility and were unable to locate the STR you have requested."  In December 2008, the Phoenix RO issued a Formal Finding on the Unavailability of the Veteran's STRs.  

The Veteran filed his application for VA compensation in August 2008.  He claimed that he incurred a left leg (thigh) injury, which was documented in his STRs and was treated at Fort Bragg, North Carolina.  

In a statement received in November 2008, the Veteran stated that on or about May 1999 he conducted his last parachute jump and landed on a 105-miilimeter wooden ammunition crate, causing an injury to his left thigh.  He stated he was treated at Womack Army Hospital in Fort Bragg.

In his Notice of Disagreement (NOD) received in May 2009, the Veteran stated that he was injured in April or May of 1999 while performing a training jump onto a military drop at Fort Bragg as a squad leader with "B" Company, 3/504 Parachute Infantry Regiment, 82ND Airborne Division.  The Veteran stated that  he was injured when he landed on a 105-millimeter ammunition crate, injuring his left thigh.  He explained that he was given Toradol by his battalion's physician's assistant, and was then evacuated to Womack Army Hospital in a traction splint.  The Veteran stated he was left with permanent soft tissue damage in his left thigh and continuing pain which required daily pain medications.  

In his VA Form 9 Substantive Appeal received in February 2010, the Veteran requested that the RO retrieve his outpatient treatment records from Fort Bragg.  

The Veteran attended a VA muscle injuries examination in September 2012.  The examiner diagnosed a 1999 soft tissue injury to the left thigh incurred during a nighttime jump, and indicated that the Veteran began to experience pain in the left thigh in 2003 or 2004 and had not sought treatment for the condition since discharge from the service in 1999.  The examiner found that the Veteran incurred an injury to Muscle Group XIII on the left side (posterior thigh/hamstring muscles; biceps femoris, semimembranosus, semitendinosus.  She found that the Veteran did not exhibit any scarring, fascial defects, or cardinal signs or symptoms of muscle disability.  Muscle strength was 5/5, there was no muscle atrophy, and the muscle injury was found to not impact the Veteran's ability to work.  X-ray examination of the left femur revealed no significant abnormality, while X-ray examination of the left hip showed mildly narrowed hip joint space, but no evidence of a fracture.  The examiner opined that the Veteran's current left leg (thigh) injury was not at least as likely as not caused by his in-service left hip injury, rationalizing that while review of the claims file showed one 1999 notation of soft tissue injury of the left thigh, there were no post-discharge records of a chronic disabling condition of the left thigh or hip, and the Veteran never sought any treatment for the condition after 1999.  She concluded that there was no evidence to suggest any residual disability existed, or that it was a chronic condition.  

In May 2015, the Veteran was examined by private physician Bruce Blackhart, M.D., for complaints of leg pain.  He reported that he injured his left thigh in 1999 when he landed on an ammunition crate during a parachute jump.  The Veteran also stated that he had experienced continued pain since that time, he could feel a defect in his muscle, and that he had no other subsequent injuries.  Examination of the left thigh showed a palpable defect in the upper mid-thigh in addition to pain with abduction of the left leg as well as with external rotation.  The assessment was leg pain.  Dr. Blackhart concluded that "I think there is no doubt that this is related to his 1999 injury as he has not had any other occurrences of anything that would give him this palpable defect and pain."  In a May 2015 letter, Dr. Blackhart stated that his assessment was that the Veteran's 1999 injury "resulted in at least a partial muscle tear or other damage with subsequent healing with a bit of defect and it has continued to give him subsequent pain.  Since he has not had any other injuries or events that could account for this I think that it is very clear that this is due to the service related injury he had in 1999."

During his June 2015 videoconference hearing, the Veteran testified regarding his 1999 parachuting injury, explaining that he was placed on light duty as well as given Percocet and crutches.  (Hearing Transcript, Page 4).  He testified that he had been in pain since the injury, and that he never been treated by a physician since that time, choosing to treat the injury with over-the-counter pain medication.  (Hearing Transcript, Page 5).  The Veteran testified that he did not have a problem with his left leg before service and did not injure the leg subsequent to service.  (Hearing Transcript, Page 6).  

Initially, regarding the Veteran's assertions that he experienced left leg symptoms in service that have continued to the present, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (2014); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  See also Layno, 6 Vet. App. at 470.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Additionally, the Board finds that the Veteran's consistent reporting of pain symptomatology beginning in service and continuing thereafter (which he self-treated with pain medications) constitutes competent evidence of a nexus to service.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377; 38 C.F.R. § 1154(a).  While pain in and of itself does not constitute a disability, see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), the Veteran in this case has a soft-tissue injury/injury to Muscle Group XXIII which was incurred during service and which underlies his complaints of pain.  

In this case, the Veteran has consistently provided competent and credible evidence that he has experienced left leg pain since service, and the Board finds no reason to question the veracity of such statements.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, there is in-service evidence of a left hip injury.  Hence, in the instant case, there is credible lay evidence of an in-service incident or injury.  Moreover, current disability was shown during private evaluation in May 2015.  Thus, the Board must determine whether there is competent evidence linking the Veteran's current disability to service.

While the September 2012 VA examiner stated "There is no evidence to suggest any residual disability exists or that it was a chronic condition" she did not discuss the Veteran's lay statements.  This is in contrast to the May 2015 examination and opinion letter of Dr. Blackhart, who discussed the Veteran's contentions of continued pain since his 1999 in-service soft-tissue injury.  

The Board finds that the Veteran's consistent reporting of symptoms of a left leg (thigh) injury beginning in service and continuing thereafter, viewed in conjunction with Dr. Blackhart's May 2015 examination and opinion letter, constitutes competent evidence of a nexus to service.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1377; 38 C.F.R. § 1154(a).  This is so despite the lack of medical treatment records after service confirming ongoing symptoms.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In sum, the evidence of record includes evidence of an in-service injury, current medical evidence showing a current disability, and credible lay evidence tending to show a link between the Veterans current left leg (thigh) injury and service.  Accordingly, given the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a left leg (thigh) injury is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a left leg (thigh) injury is granted.




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


